Booth, C. J.
The Court think from everything laid before us that there is a presumption in favor of Caesar’s freedom and allow him his oath.
The Negro was sworn and showed sufficient ground of apprehension of danger, but mentioned no threats from defendant.
*219Bayard insisted defendant could not be held to the peace under the Act of Assembly, 1 Del.Laws 52. Surety of the peace is only to be in consequence of threats, and that it had often been so determined, but the Court thought there was nothing in the objection and directed the recognizance to be taken.